      Case: 1:18-cr-00058-DCN Doc #: 58 Filed: 08/16/19 1 of 9. PageID #: 313




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,                         )   CASE NO.: 1:18CR058
                                                   )
                Plaintiff,                         )   JUDGE DONALD C. NUGENT
                                                   )
        v.                                         )
                                                   )
 TYRONE CAMMON,                                    )   UNITED STATES' TRIAL BRIEF
                                                   )
                Defendant.                         )


       The United States of America, by and through its counsel, Justine E. Herdman, United

States Attorney, and Scott C. Zarzycki and Kelly Galvin, Assistant United States Attorneys,

respectfully submit the following trial brief in accordance with this Court’s Trial Order.

I.     SUMMARY OF THE CASE AND OFFENSE

       A. Shell Gas Station, 2526 E. 55th Cleveland, Ohio – Count 1

       On March 21, 2016 at approximately 7:30 pm, a male occupying a silver Range Rover

parked at the Shell Gas Station and walked inside. A white Oldsmobile Aurora pulled up next to

the now unoccupied silver Range Rover. When the male returned to his vehicle, the driver of the

white Oldsmobile with a temporary tag, a male matching the appearance of Tyrone Cammon,

exited, and walked over to the driver side of the Range Rover and began a conversation. The

occupant of the Range Rover fled the vehicle towards Kinsman and was pursued by the driver of
      Case: 1:18-cr-00058-DCN Doc #: 58 Filed: 08/16/19 2 of 9. PageID #: 314



the white Oldsmobile, who opened fire at the fleeing male and then returned to his vehicle and

drove off after the fleeing male. On scene at the Shell Gas Station Officers recovered 6 shell

casings and obtained surveillance footage of the incident. On the surveillance footage, the driver

of the white Oldsmobile matching the appearance of Tyrone Cammon can be seen firing the

handgun and pursuing the victim. Tyrone Cammon was also the listed owner of a white

Oldsmobile with a Temporary tag at the time.


       B. Arrest of Cammon at E. 74th and Central, Cleveland, Ohio – Counts 2-4

       On April 9, 2016 at approximately 8:54 p.m., officers initiated a traffic stop of a dark VW

Jetta driven by Tyrone Cammon. He pulled over at E. 74th and Central and exited the vehicle

along with two other males. When officers approached the vehicle, Cammon fled. After a foot

pursuit, Cammon was arrested. During the pursuit he slipped and fell twice, the second time

dropping a firearm in the snow. Officers recovered a FNH, Five-Seven, 5.7x28mm caliber

firearm which in later testing matched the shell casings from the March 21, 2016 shooting. From

the vehicle, officers recovered a bag containing suspected heroin, an individually wrapped bag

containing suspected heroin, and suspected marijuana. Lab results were: 1.9 grams of fentanyl,

.55 grams of cocaine and heroin mixture, 1.61 grams of fentanyl, and 2 grams of marijuana.

Four cell phones, $575.00 cash, and a silver digital scale were also recovered.


       C. Search Warrant at 4708 Quincy, Apt. 2224, Cleveland, Ohio – Counts 5-7

       US Marshals executing an arrest warrant for Tyrone Cammon made entry into 4708

Quincy Avenue on November 16, 2017. Inside the residence US Marshals found Tyrone

Cammon and observed in plain view a Glock Pistol in a bin in a closet with no door, a scale for

weighing narcotics, a plastic bag containing suspected heroin next to the TV, and a Home Depot




                                                2
      Case: 1:18-cr-00058-DCN Doc #: 58 Filed: 08/16/19 3 of 9. PageID #: 315



bucket containing a drug press, coffee grinder, and respirator. A search warrant was obtained.

Lakewood Officers recovered two Glock 22, .40 caliber pistols, 19.13 grams of heroin, and 12.48

grams of a mixture containing Methoxyacetylfentanyl, Carfentanil, and Fentanyl

Pharmacophore.

II.    CONTROLLING LAW

       The Indictment charges Defendant Tyrone Cammon with three separate counts of

possessing a firearm after being convicted of an offense punishable by imprisonment for more

than one year. The relevant statute on this offense is Title 18, United States Code, Section

922(g)(1), which provides:

               It shall be unlawful for any person who has been convicted in any
               court of, a crime punishable by imprisonment for a term exceeding
               one year … to … possess in or affecting commerce, any firearm or
               ammunition….

18 U.S.C.§ 922(g)(1). To sustain its burden of proof for this crime, the United States must prove

all of the following elements beyond a reasonable doubt:

               1: That the defendant had been convicted of a crime punishable by
               imprisonment for more than one year;

               2: That the defendant, following his conviction, knowingly
               possessed the firearm specified in the Indictment; and,

               3: That the specified firearm crossed a state line prior to the
               alleged possession.

Sixth Circuit Pattern Jury Instruction No. 12.01, 2019 Edition; United States v. Kincaide,

145 F.3d 772, 782 (6th Cir. 1998).

       The Indictment also charges Tyrone Cammon with three counts of Possession with Intent

to Distribute Controlled Substances. The relevant statutes for these offenses are Title 21, United

States Code, Sections 841(a)(1) and 841(b)(1)(B) and (C), which provide:




                                                 3
      Case: 1:18-cr-00058-DCN Doc #: 58 Filed: 08/16/19 4 of 9. PageID #: 316



               It shall be unlawful for any person knowingly or intentionally… to
               manufacture, distribute, or dispense, or possess with intent to
               manufacture, distribute, or dispense, a controlled substance.

       To sustain its burden of proof for these crimes, the United States must prove all of the

following elements beyond a reasonable doubt:

               1: That the defendant knowingly and intentionally possessed a controlled
               substance.

               2: That the defendant intended to distribute a controlled substance.

Sixth Circuit Pattern Jury Instruction No. 14.01, 2019 Edition

       The Indictment also charges Defendant Tyrone Cammon with Using or Carrying a

Firearm During and in Relation to a Drug Trafficking Crime. The relevant statute for this

offense is Title 18 United States Code, Section 924(c)(1)(A)(i), which provides:

               …[A]ny person who, during and in relation to any crime of
               violence or drug trafficking crime… for which the person may be
               prosecuted in a court of the United States, uses or carries a firearm,
               or who, in furtherance of any such crime, possesses a firearm,
               shall, in addition to the punishment provided for such crime of
               violence or drug trafficking crime…

       To sustain its burden of proof for this crime, the United State must prove all the

following elements beyond a reasonable doubt:

               (1)    That the defendants, aiding and abetting one another, committed the crime
               charged in Count 1, Attempted Armed Bank Robbery, a crime of violence which
               may be prosecuted in a court of the United States.

               (2)     That the defendants, aiding and abetting one another, knowingly used or
               carried a firearm.

               (3)    That the using or carrying of the firearm was during and in relation to the
               crime charged in Count 1.

Sixth Circuit Pattern Criminal Jury Instructions, 2019 Edition, Sections 2.02, 4.01, 12.02, and

12.04 (modified)




                                                 4
       Case: 1:18-cr-00058-DCN Doc #: 58 Filed: 08/16/19 5 of 9. PageID #: 317



III.    ANTICIPATED EVIDENTIARY ISSUES

        A.     VIDEO RECORDING AND TRANSCRIPTS

        The United States intends to introduce an audio recording of phone calls invovling

Tyrone Cammon, and government counsel has notified defense counsel of the same.

Additionally, the government has prepared a transcript of portions of the audio that will play

contemporaneously with the video. The government has provided this transcript to defense

counsel, as well as submitted the relevant pattern jury instruction regarding recordings as an aid

in receiving evidence.

        B.     DEFENDANT’S SELF-SERVING EXCULPATORY STATEMENTS

        It is well-settled that defendants cannot seek to introduce their own self-serving

exculpatory statements. United States v. McDaniel, 398 F.3d 540, 545 (6th Cir. 2005) (citing

United States v. Wilkerson, 84 F.3d 692, 696 (4th Cir. 1996), cert. denied, 522 U.S. 934 (1997)).

Indeed, while the Federal Rules of Evidence allow the government to introduce inculpatory

statements made by a defendant, the “Rules do not, however, provide an exception for

self-serving, exculpatory statements made by a party which are being sought for admission by

that same party.@ Id. Thus, while the government is permitted to introduce some or all of a

defendant’s statements against him as non-hearsay admissions of a party-opponent under Rule

801(d)(2), a defendant is not permitted to introduce his own statements under the same Rule.

        This rule applies equally to the evidence the defendant seeks to introduce in his own case

as it does to the evidence he tries to elicit through the cross-examination of witnesses. Because

the government may be introducing portions of the defendant’s statements, primarily in the form

of audio recordings, it anticipates that the defendant may seek to introduce portions of the

statements made to police officers on scene into evidence pursuant to Rule 106. The “rule of




                                                 5
       Case: 1:18-cr-00058-DCN Doc #: 58 Filed: 08/16/19 6 of 9. PageID #: 318



completeness,” however, does not override the prohibition from admitting self-serving,

exculpatory statements. Gallagher, 57 Fed. Appx. at 628-29. The Acompleteness doctrine

embodied in Rule 106 should not be used to make something admissible that would otherwise be

excluded.@ Id., quoting Trepel v. Roadway Express, Inc., 194 F.3d 708, 718 (6th Cir. 1999); see

also United States v. Costner, 684 F.2d 370, 373 (6th Cir. 1982). If the government were

seeking to mislead the jury regarding the actual meaning of one of the defendant’s admissions,

the completeness doctrine might be implicated. That, however, is not the case here.

        C.     SELF AUTHENTICATING CERTIFIED COPIES OF PUBLIC RECORDS

        The United States intends to introduce certified records of the Defendant’s prior

convictions. Fed. R. Evid. 902(4) provides in pertinent part that “no extrinsic evidence of

authenticity” is required in order to admit certified copies of public records if the copy is

certified as correct by “the custodian or another person authorized to make the certification.”

Here each record of conviction is certified as true and accurate by the Lorain County Clerk of

Courts. As such the evidence of Defendant’s prior convictions are admissible as self-

authenticating public records.


III.    TRIAL DOCUMENTS

        A.     STIPULATIONS

        The United States and the Defendant have not entered into any stipulations.

        B.     PROPOSED JURY INSTRUCTIONS

        The United States respectfully requests that the Court use the Joint Proposed Government

and Defense Jury Instructions as filed.

        C.     PROPOSED VOIR DIRE QUESTIONS




                                                  6
        Case: 1:18-cr-00058-DCN Doc #: 58 Filed: 08/16/19 7 of 9. PageID #: 319



         The United States respectfully requests that the Court use the Joint Proposed Government and

Defense Voir Dire as filed.

         D.      PRELIMINARY STATEMENT

         The United States respectfully requests that the Court use the Joint Proposed Government and

Defense preliminary statement as filed.

IV.      COURTROOM PROCEDURE

         A.      JENCKS MATERIAL

         The United States will provide Jencks material to the defense in a timely manner and in

accordance with this Court’s Order.

         B.      SEQUESTRATION OF WITNESSES & PRESENCE OF GOVERNMENT
                 AGENT AT TRIAL

         The United States respectfully requests that the Court issue a witness-sequestration order

pursuant to Federal Rule of Evidence 615. The government designates SA Cory Miles from the

Bureau of Alcohol, Tobacco, Firearms, and Explosives, as its representative in this case to be

present at counsel table throughout the trial. SA Miles’ presence in the courtroom during trial is

essential to the presentation of the government’s case. See FED. R. EVID. 615(b) (specifically

excluding from a sequestration order “an officer or employee of a party that is not a natural

person, after being designated as the party’s representative by its attorney”); FED. R. EVID.

615(c) (providing an additional exception for essential witnesses).

V.       ESTIMATED LENGTH OF TRIAL

         The United States anticipates completing its case-in-chief in approximately two-three

days.

VI.      CONCLUSION

         The United States is prepared to submit additional briefing on any issue should the Court

or circumstances require.


                                                    7
Case: 1:18-cr-00058-DCN Doc #: 58 Filed: 08/16/19 8 of 9. PageID #: 320




                                       Respectfully submitted,

                                       JUSTIN E. HERDMAN
                                       United States Attorney

                                 By:   /s/ Scott C Zarzycki
                                        Scott C. Zarzycki (OH: 0072609)
                                        Kelly L. Galvin (OH: 0062585)
                                        Assistant United States Attorneys
                                        United States Court House
                                        801 West Superior Avenue, Suite 400
                                        Cleveland, OH 44113
                                        (216) 622-3971/(216) 622-3731
                                        (216) 522-8355 (facsimile)
                                        Scott.Zarzycki@usdoj.gov
                                        Kelly.L.Galvin@usdoj.gov




                                   8
      Case: 1:18-cr-00058-DCN Doc #: 58 Filed: 08/16/19 9 of 9. PageID #: 321



                                   CERTIFICATE OF SERVICE

       I hereby certify that on this August 16, 2019, a copy of the foregoing document was filed

electronically. Notice of this filing will be sent to all parties by operation of the Court's

electronic filing system. All other parties will be served by regular U.S. Mail. Parties may

access this filing through the Court's system.


                                                       /s/ Scott C. Zarzycki
                                                       Scott C. Zarzycki
                                                       Assistant U.S. Attorney




                                                   9
